Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-15 are pending in the Claim Set filed 10/14/2020.

Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
A. Regarding claim 10:
(a) lipophilic or partly lipophilic carrier:
	For example: castor oil (See Specification at [0051]; [0060]);
and  
(b) compound having surface tension decreasing activity:
	For example: oleoyl polyoxylglycerides (See Specification at [0052]; [0062]; [0084]);
and 
(c) a viscosity regulating agent: 


Applicants are required to identify the claims encompassing the elected species including any claims subsequently added.

The species are as follows:
B. Regarding claim 14:
Applicants are required to elect a disease or a condition selected from:
(i) schizophrenia; (ii) Parkinson's disease; (iii) Alzheimer's disease; (iv) Lewy Body Dementia; (v) apathy; (vi) autism; (vii) anxiety; (viii) stress; (ix) rheumatoid arthritis; (x) traumatic brain injury; (xi) stroke; (xii) poststroke neuroprotection; (xiii) bipolar disorder; (xiv) depression; (xv) attention deficit hyperactivity disorder; or (xvi) sleep disorders.

Applicants are required to identify the claims encompassing the elected species including any claims subsequently added.

The species are independent or distinct because of the widely differing chemical and physical properties of the individual compounds/diseases constituting each species. Further, the species are independent or distinct because prior 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
i) each species recites mutually exclusive characteristics, in this instance, structurally different compounds and type of diseases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that
all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626